DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-6, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the liquid crystal display device of claim 1, in particular the limitations of the fingerprint sensor is electrically coupled to a flexible circuit board; the flexible circuit board bends and extends along the reflective sheet; the flexible circuit board is attached on a side of the reflective sheet away from the diffusion sheet.
The closely related prior art, Oh et al. (US 20200081295) discloses (Figs. 1-10) a liquid crystal display (LCD) device defining a display area (portion of 241 overlapping 111, 211, 311; sections 0027-0028), comprising: a backlight module (10) for providing light, the backlight module comprising a reflective sheet (222) and a diffusion sheet (223, 230, 330) stacked on the reflective sheet; an LCD panel (241) stacked on the backlight module; and a fingerprint sensor in the backlight module; wherein the fingerprint sensor (340; section 0069) is positioned in the display area and defines a fingerprint sensing area (portions where 340 are located) in the display area; wherein the backlight module further comprises a plurality of light emitting diodes (111, 211, 311) between the diffusion sheet (230, 330) and the reflective sheet (222).
However, the prior art does not disclose or suggest the liquid crystal display device of claim 1, in particular the limitations of the fingerprint sensor is electrically coupled to a flexible . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/CHARLES S CHANG/Primary Examiner, Art Unit 2871